DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology, and the general nature of the compounds are not specified.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7-10, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittbold et al. (2008/0009565).
Regarding claims 13, 21, 2, 7, 8, 9:  Wittbold et al. teach a method comprising providing a slurry, wherein the slurry comprises water, 96 wt% gypsum, 0.32 wt% of a polycarboxylate ether, 1.9 wt% clay and 0.32 wt% of glass fibers [Table 1; Examples; Claim 1].  Whittbold et al. teach a water to stucco ratio (WSR) of less than 0.70 [0063; Examples].  Whittbold et al. teach adding 0.3 to about 1.0 wt% of a polysiloxane [0041-0047, 0070].  Wittbold et al. teach that one method of controlling the density of the board is by the addition of a soap-based foam to the liquid slurry [0005].  Wittbold et al. teach that “Foam is added to the slurry to control the density of the finished product.” [0020].  Wittbold et al. teach that: “The amount of water and air are controlled to generate foam of a particular density.  Adjustment of the foam volume is used to control the overall dry product.” [0079].  Wittbold et al. also teach:  “During mixing, foam was added for density control.  The amount of foam addition was varied depending on the targeted density.” [0098, 0111].  Whittbold et al. teach forming said slurry into a panel, and allowing the panel to set [Examples].
Wittbold et al. fail to teach the claimed bulk density.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the type and amount of foam that is added to the composition of Wittbold et al. for the desired bulk density.  It is a result effective variable.  
Regarding claims 14 and 17:  Wittbold et al. teach the claimed water to stucco ratio (WSR) [0063; Examples].
Regarding claims 15 and 18-20:  Wittbold et al. teach a water to stucco ratio (WSR) of 0.64 [Example 2] or 0.635 [Table 3].  The WSR of Wittbold et al. is very close to the claimed value of 0.63.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Wittbold et al. teach using about 0.01 to about 1.0 wt% of a polycarboxylate ether [0029; Examples].  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 16:  Wittbold et al. teach that the panel is of indefinite length and then is cut to the required size [0091].
Regarding claim 10:  It would have been obvious to optimize the foam bubble size for the desired strength [0008, 0020, 0064].  It also would have been obvious to optimize the amount of trimetaphosphate compound and starch that is added for the desired strength [0071, 0073].  It is noted that Wittbold et al. teach that their composition produces a high strength core [0083].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittbold et al. (2008/0009565) as applied to claim 1 above further in view of Shah (2005/0130541).
Wittbold et al. fail to teach providing two faces and a liner.
However, Shah teaches that the traditional manufacturing of a gypsum board is such that the gypsum core is sandwiched between two faces wherein the faces are provided with a liner [0004].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide two faces and liners as taught by Shah when producing the gypsum board of Wittbold et al. to produce a traditionally manufactured gypsum board.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763